On Petition for Rehearing.
Henley, J.
Counsel for appellee contend that a rehearing should be granted in this case and -earnestly insist that the evidence is not in the record. We have carefully examined the record and find therefrom that the longhand transcript of the evidence was first filed in the clerk’s office, that the same was certified as correct by the trial court, and that afterwards the bill of exceptions, containing the longhand transcript, was . filed with the clerk. This is a compliance with the rule as established by the Supreme Court and followed by this court. We find no cause, upon examination of the evidence to in any way change the decision of the court heretofore announced upon this appeal.
A rehearing is denied.